UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1une 30, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Alliance One International, Inc. (Exact name of registrant as specified in its charter) Virginia 001-13684 54-1746567 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8001 Aerial Center Parkway Morrisville, NC 27560-8417(Address of principal executive offices) (919) 379-4300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerþ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ As of July 31, 2014, the registrant had 88,313,899 shares outstanding of Common Stock (no par value) excluding 7,853,121 shares owned by a wholly owned subsidiary. Alliance One International, Inc. and Subsidiaries Table of Contents Page No. Part I. Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Operations Three Months Ended June 30, 2014 and 2013 3 Condensed Consolidated Statements of Comprehensive Income (Loss) Three Months Ended June 30, 2014 and 2013 4 Condensed Consolidated Balance Sheets June 30, 2014 and 2013 and March 31, 2014 5 Condensed Statements of Consolidated Stockholders’ Equity Three Months Ended June 30, 2014 and 2013 6 Condensed Consolidated Statements of Cash Flows Three Months Ended June 30, 2014 and 2013 7 Notes to Condensed Consolidated Financial Statements 8 – 22 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 – 31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 Part II. Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signature 33 Index of Exhibits 34 Part I.Financial Information Item 1. Financial Statements Alliance One International, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June 30, 2014 and 2013 (Unaudited) Three Months Ended June 30, (in thousands, except per share data) Sales and other operating revenues $ $ Cost of goods and services sold Gross profit Selling, general and administrative expenses Other income Restructuring and asset impairment charges — Operating income (loss) ) Debt retirement expense — 17 Interest expense (includes debt amortization of $1,552 and $2,511 for the three months in 2014 and 2013, respectively) Interest income Loss before income taxes and other items ) ) Income tax expense (benefit) ) Equity in net loss of investee companies ) ) Net loss ) ) Less: Net income attributable to noncontrolling interests 55 Net loss attributable to Alliance One International, Inc. $ ) $ ) Loss per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of shares outstanding: Basic Diluted See notes to condensed consolidated financial statements 3 Alliance One International, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) Three Months Ended June 30, 2014 and 2013 (Unaudited) Three Months Ended June 30, (in thousands) Net loss $ ) $ ) Other comprehensive income, net of tax: Currency translation adjustment Defined benefit pension amounts reclassified to income Total other comprehensive income, net of tax Total comprehensive loss ) ) Comprehensive income attributable to noncontrolling interests 55 Comprehensive loss attributable to Alliance One International, Inc. $ ) $ ) See notes to condensed consolidated financial statements 4 Alliance One International, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands) June 30, 2014 June 30, 2013 March 31, 2014 ASSETS Current assets Cash and cash equivalents $ $ $ Trade and other receivables, net Accounts receivable, related parties Inventories Advances to tobacco suppliers Recoverable income taxes Current deferred taxes Prepaid expenses Other current assets Total current assets Other assets Investments in unconsolidated affiliates Goodwill and other intangible assets Long-term recoverable income taxes — Deferred income taxes Other deferred charges Other noncurrent assets Property, plant and equipment, net $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Notes payable to banks $ $ $ Accounts payable Due to related parties Advances from customers Accrued expenses and other current liabilities Income taxes Long-term debt current Total current liabilities Long-term debt Deferred income taxes Liability for unrecognized tax benefits Pension, postretirement and other long-term liabilities Commitments and contingencies Stockholders’ equity June 30, 2014 June 30, 2013 March 31, 2014 Common Stock—no par value: Authorized shares Issued shares Retained deficit ) ) ) Accumulated other comprehensive loss ) ) ) Total stockholders’ equity of Alliance One International, Inc. Noncontrolling interests Total equity $ $ $ See notes to condensed consolidated financial statements 5 Alliance One International, Inc. and Subsidiaries CONDENSED STATEMENTS OF CONSOLIDATED STOCKHOLDERS’ EQUITY (Unaudited) Attributable to Alliance One International, Inc. Accumulated Other Comprehensive Loss (in thousands) Common Stock Retained Deficit Currency Translation Adjustment Pensions, Net of Tax Noncontrolling Interests Total Equity Balance, March 31, 2013 $ $ ) $ ) $ ) $ $ Net income (loss) — ) — — ) Stock-based compensation — — — Other comprehensive loss, net of tax — — — Balance, June 30, 2013 $ $ ) $ ) $ ) $ $ Balance, March 31, 2014 $ $ ) $ ) $ ) $ $ Net income (loss) — ) — — 55 ) Stock-based compensation — Other comprehensive loss, net of tax — — — Balance, June 30, 2014 $ $ ) $ ) $ ) $ $ See notes to condensed consolidated financial statements 6 Alliance One International, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended June 30, 2014 and 2013 (Unaudited) (in thousands) June 30, 2014 June 30, 2013 Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization Debt amortization/interest (Gain) loss on foreign currency transactions (331 ) Restructuring and asset impairment charges — Stock-based compensation Changes in operating assets and liabilities, net (339,591 ) (227,805 ) Other, net Net cash used by operating activities (348,171 ) (238,392 ) Investing activities Purchases of property, plant and equipment (8,052 ) (7,471 ) Proceeds from sale of property, plant and equipment Restricted cash (1,114 ) (283 ) Other, net (719 ) (184 ) Net cash used by investing activities (9,476 ) (7,446 ) Financing activities Net proceeds from short-term borrowings Proceeds from long-term borrowings — Repayment of long-term borrowings (75,489 ) (75,495 ) Debt issuance cost (4,125 ) (1,682 ) Other, net — (16 ) Net cash provided by financing activities Effect of exchange rate changes on cash (854 ) (942 ) Increase (decrease) in cash and cash equivalents (108,543 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Other information: Cash paid for income taxes $ $ Cash paid for interest $ $ Cash received from interest $
